DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1 and 17 were amended to recite that the tip end of the third layer is further extended toward a tip end of the nozzle tip as compared to a tip end of the second layer, see a marked up copy of Fig. 6 of Kim et al below.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2011/0068200).
Regarding claim 1:	The prior art of Kim et al teaches a swing nozzle unit where substrate processing apparatus comprising a substrate holder (200 with spin head 210) configured to hold a target substrate (W); and a nozzle unit (nozzle body 310) configured to discharge a processing liquid (see various suggested liquids in [0030]) to the target substrate held by the substrate holder, wherein the nozzle unit includes a line (tube 302) through which the processing liquid is supplied and a nozzle tip  (See Figs. 3-6 especially marked up Figures 3 and 6 below) provided on a tip end of the line and configured to discharge the processing liquid toward the target substrate, the line includes a first layer 312 formed of a corrosion resistant resin, a second layer 314 formed of a rigid material and a third layer 316 formed of a corrosion resistant resin which are arranged in sequence from an inside thereof, the nozzle tip is formed of a corrosion resistant resin having conductivity, and the third layer is configured to cover the first layer and the second layer from outside and cover a part of the nozzle tip from outside, wherein the nozzle tip is inserted into the line and provided as a separate body from the line.  See [0057]- [0061] and the discussion of the nozzle tip and line as separate members in Kim et al.


Regarding claim 17:	A manufacturing method of a substrate processing apparatus including a substrate holder (200 with spin head 210)  configured to hold a target substrate (W) and a nozzle unit (nozzle body 310) configured to discharge a processing liquid to the target substrate held by the substrate holder, the manufacturing method comprising: preparing a line, including a first layer 312 formed of a corrosion resistant resin, a second layer 314 formed of a rigid material and a third layer 316 formed of a corrosion resistant resin which are arranged in sequence from an inside thereof, through which the processing liquid is supplied; preparing a nozzle tip formed of a corrosion resistant resin having conductivity and configured to discharge the processing liquid toward the target substrate; and inserting the nozzle tip into a tip end of the line, wherein the third layer is configured to cover the first layer and the second layer from outside and cover a part of the nozzle tip from outside, wherein the nozzle tip is provided as a separate body from the line. See [0057]- [0061] and the discussion of the nozzle tip and line as separate members in Kim et al.









    PNG
    media_image1.png
    699
    733
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    717
    613
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2011/0068200) in view of Higashijima et al (US 2017/0059996).
The teachings of Kim et al were discussed above.
Kim et al fails to teach the specific construction of the nozzle tips as recited in claims 4 - 10 of the present invention.

The prior art of Higashijima et al teaches substrate processing apparatus (processing unit 16) comprising a substrate holder 22 configured to hold a target substrate (W); and a nozzle unit 24 configured to discharge a processing liquid (SPM) to the target substrate held by the substrate holder, wherein the nozzle unit includes a line (pipeline 25) through which the processing liquid is supplied and a nozzle tip (241a) provided on a tip end of the line and configured to discharge the processing liquid toward the target substrate, the line includes a first layer 251 formed of a corrosion resistant resin, a second layer 252 formed of a rigid material and a third layer 253 formed of a corrosion resistant resin which are arranged in sequence from an inside thereof, the nozzle tip is formed of a corrosion resistant resin having conductivity, and the third layer is configured to cover the first layer and the second layer from outside and cover a part of the nozzle tip from outside, wherein the nozzle tip is inserted into the line and provided as a separate body from the line.  See [0033]- [0041] and the discussion of the nozzle tip and line as separate members in [0045] of Higashijima et al.

Regarding claim 4:	See [0052] of Higashijima et al wherein the nozzle tip is welded to the first layer and the third layer

Regarding claim 5:	See [0041] of Higashijima et al wherein the first layer is formed of a PFA tube having conductivity.  

Regarding claim 6:	See [0048] of Higashijima et al the second layer is formed of a SUS tube.

Regarding claim 7:	See [0050] of  Higashijima et al the third layer is formed of a PFA tube. 

Regarding claim 8:	 See [0038] of Higashijima et al wherein the nozzle tip is formed of a PFA material having conductivity.

Regarding claim 9:	See Fig. 6 of Kim et al wherein the nozzle tip includes an extension portion(320) of the first layer of the line and a cover portion (330). The cover portion of Kim et al does not cover the extension portion from outside. See the substrate processing apparatus of Higashijima et al, wherein the nozzle tip includes an extension portion(moving portion 243a) of the first layer of the line and a cover portion (sealing member 27) covering the extension portion from outside.  See [0061] of Higashijima et al.

Regarding claim 10:	See Fig. 3A-3C of Higashijima et al wherein the first layer (see [0041]) has conductivity and the first layer and the nozzle tip 24 are joined to each other, or the second layer has conductivity [0048] and the second layer and the nozzle tip are joined to each other.  

The motivation to modify the nozzle tip of Kim et al with the suggestion to
 modify the tip by welding or using the materials of construction as suggested by 
Higashijima et al is that welding allows for more sturdy mating of the layers and the choice of the suggested materials of construction is that these materials possess advantageous physical and chemical properties to effectively supply process fluids. 
	Likewise, the motivation to provide a cover portion that covers the extension portion from the outside as suggested by Higshijima et al is that this design provides further protection for the nozzle tip against corrosion.
	Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the nozzle tip of Kim et al with the suggestion to modify the tip by welding or using the materials of construction as suggested by Higashijima et al.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2011/0068200) in Osada et al (US 2008/0251107).
The teachings of Kim et al were discussed above.
The prior art of Kim et al fails to teach that the nozzle tip is connected to a conducting wire 96.
The prior art Osada et al teaches nozzle unit consisting of three nozzles where the tips are connected to a conducting wire 96 see Fig. 4b. and the wire is recited in such paragraphs as [0114], [0123]-[0126], and [0149]. The motivation to modify the apparatus of Kim et al with the conducting wire of Osada et al is that the wire is available for grounding or for electrical connection as desired. Introducing electricity to the tip would enhance the supply structure by allowing electricity as additional driving force of fluid distribution. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Kim et al with the conducting wire of Osada et al.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moser et al (US 2018/0126392) teaches a handpiece for spraying on a fluid jet and insertion member for the handpiece. The handpiece (nozzle) has a nozzle tip 14. The nozzle is made of various layers inner layer 16 is made of polyamide and outer section 18 is made of polyurethane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716